 THE GENERAL CASTING CO., INC.The General Casting Co., Inc. and United Steelwork-ers of America, AFL-CIO. Case 8-CA-10670May 6, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a charge filed on December 17, 1976, byUnited Steelworkers of America, AFL-CIO, hereincalled the Union, and duly served on The GeneralCasting Co., Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 8, issueda complaint on January 14, 1977, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 3,1976, following a Board election in Case 8-RC-10276, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about August 16, 1976, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On January 24, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On February 11, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 25,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.X Official notice is taken of the record in the representation proceeding,Case 8-RC-10276, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electros4stems, Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4.229 NLRB No. 71Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response toNotice To Show Cause, Respondent admits therequest and refusal to bargain but in substanceattacks the Union's certification on the basis ofcertain election objections in the underlying repre-sentation case. Respondent further contends that thefailure of the Board to grant a hearing on theseobjections deprived Respondent of due process andthat it is entitled to a hearing on these issues. TheGeneral Counsel in his Motion for SummaryJudgment and brief asserts that Respondent isattempting in this proceeding to relitigate mattersdecided in the prior representation case and this itmay not do. We agree.The record, including that in the representationproceeding, Case 8-RC-10276, establishes that pur-suant to a Stipulation for Certification Upon Con-sent Election an election was held on March 18,1976; the tally of ballots was 43 for, and 39 against,the Union. There was one challenged ballot, aninsufficient number to affect the results. Respondentfiled timely objections to the election, alleging, insubstance, that certain instances of voter disenfran-chisement, including that occasioned by the Board'sfailure to provide bilingual notices and ballots(English and Spanish), coupled with the Union'smisrepresentation of certain facts, illegal electioneer-ing by the Union's observer, and certain promises ofbenefit which the Union extended, effectively pre-cluded the possibility of a fair and impartial election.After investigation, the Regional Director, on May25, 1976, issued his Report on Objections in which herecommended that the objections be overruled intheir entirety and that the Union be certified.Thereafter, Respondent filed timely exceptions to theRegional Director's report which specifically reiterat-ed the objections theretofore presented for consider-ation by the Regional Director, and requested ahearing thereon. On August 3, 1976, after consider-ation of the Regional Director's report. Respondent'sexceptions, and the entire record, a Board panelissued its Decision and Certification of Representa-tive, in which it adopted the Regional Director'sfindings and recommendations and certified the1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 268 F.Supp. 573 (D.C.Va.. 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRB, as amended.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion (not published in bound volumes of BoardDecisions).2It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation with itsprincipal place of business in Delaware, Ohio. Thiscase is solely concerned with Respondent's facilitylocated on Toledo Street in Delaware, Ohio, whereRespondent is engaged in the manufacture of grayiron castings. Respondent, in the course and conductof its business operations, annually ships goodsvalued in excess of $50,000 from its Delaware, Ohio,facility directly to points located outside the State ofOhio.Respondent admitted, and we find, that it is, andhas been at all times material herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRespondent admitted, and we find, that UnitedSteelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.2 The parties do not have an absolute right to a hearing. Only when aprima facie showing of "substantial and material" issues warranting theelection being set aside is presented will a hearing be held. Allied MeatCompany, 220 NLRB 27 (1975). In this case, after full consideration ofRespondent's objections and exceptions, the Board determined that no suchIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees em-ployed at Respondent's Toledo Street facility inDelaware, Ohio, including shop janitors andtruckdrivers, excluding all office clerical employ-ees, guards and supervisors as defined in the Act.2. The certificationOn March 18, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 8, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 3, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 5, 1976, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as thecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about August 16, 1976, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,since August 16, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.issues were raised and therefore adopted the Regional Director's recommen-dations.3 See Pittsburgh Plate Glass Co. v. N.LRB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).466 THE GENERAL CASTING CO., INC.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The General Casting Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All production and maintenance employeesemployed at Respondent's Toledo Street facility inDelaware, Ohio, including shop janitors and truck-drivers, excluding all office clerical employees,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since August 3, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 16, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,the General Casting Co., Inc., Delaware, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employees em-ployed at Respondent's Toledo Street facility inDelaware, Ohio, including shop janitors andtruckdrivers, excluding all office clerical employ-ees, guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Toledo Street facility in Delaware,Ohio, copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided bythe Regional Director for Region 8, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedSteelworkers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed at The General Casting Co., Inc.'sToledo Street facility in Delaware, Ohio,including shop janitors and truckdrivers,excluding all office clerical employees,guards and supervisors as defined in the Act.THE GENERAL CASTINGCo., INC.468